                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MICHAEL KEITH BROOKS,

       Plaintiff,

       v.                                                   Case No. 18-CV-1767-JPS

STEVEN ARTUS,
QUIVON DILLON,
JEFFREY ERICKSON,
PEDRO RUIZ, and
BRANDON DECKER,

       Defendants.


  MILWAUKEE COUNTY DEFENDANTS’ ANSWER TO AMENDED COMPLAINT
                         (ECF NO. 22)


       Defendants Steven Artus, Quivon Dillon, Jeffrey Erickson, and Pedro Ruiz (the “County

Defendants”), by their attorneys Milwaukee County Office of Corporation Counsel, by Deputy

Corporation Counsel Anne Berleman Kearney, answer Plaintiff’s Amended Complaint as follows:

                               PRELIMINARY STATEMENT

       1. This is an action brought pursuant to 42 U.S.C. 1983 seeking declaratory, injunctive
          relief, and damages for Michael K. Brooks, (“Brooks”) a prisoner currently confined
          at Wisconsin Resource Center (“WRC”). This action alleges defendants violated
          (Brooks) 8th Amendment United States Constitutional rights.

   RESPONSE: County Defendants lack information and knowledge sufficient to form a belief

as to the truth of why Plaintiff brought this case and therefore deny the same. County Defendants

admit that Brooks is currently confined at the Wisconsin Resource Center. County Defendants

assert that the remainder of Plaintiff s allegations state legal conclusions for which no answer is

required.

       2. This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. 1331
          because this action arises under the Constitution Laws and treaties of the United


            Case 2:18-cv-01767-JPS Filed 11/21/19 Page 1 of 17 Document 26
           States and 28 U.S.C. 1343(a)(3) because this action seeks to redress the deprivation
           under the color of state law (Brooks) civil rights.

   RESPONSE: County Defendants assert that Plaintiff s allegations state legal conclusions for

which no answer is required.

       3. This court has jurisdiction to grant declaratory relief pursuant to 28 U.S.C. 2201 and
          2202 and Fed. R.C.V.P. Rule 57.

   RESPONSE: County Defendants assert that Plaintiff s allegations state legal conclusions for

which no answer is required.

       4. This Court has jurisdiction to grant injuctive [sic] relief persuant [sic] to Fed.
          R.C.V.P. Rule 65.

   RESPONSE: County Defendants assert that Plaintiff s allegations state legal conclusions for

which no answer is required.

                                             VENUE

       5. Venue is proper in this judicial district persuant [sic] to 28 U.S.C. 1391(b)(1) because
          one or more of the defendants resides in this district and 1391(b)(2) because this is
          the district where these claims occurred.


   RESPONSE: County Defendants assert that Plaintiff s allegations state legal conclusions for

which no answer is required.


                                            PARTIES

       6. Michael K. Brooks, Plaintiff, at all times relevant to this action is a citizen of the State
          of Wisconsin who currently resides at Wisconsin Resource Center, P.O. Box 220,
          Winnebago, Wisconsin 54985-0220.

   RESPONSE: County Defendants lack information and knowledge sufficient to form a belief

as to the truth of the allegations regarding Plaintiff’s citizenship and therefore deny the same.

County Defendants admit that Plaintiff currently resides at the Wisconsin Resource Center.

       7. Defendant Lieutenant Artus was a lieutenant of the Milwaukee County Jail and is
          employed by the County. And at all times material herein has acted under the color of


                                                 2

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 2 of 17 Document 26
             the law and is sued in his individual compacity [sic] for damages and his official
             capacity for injuctive [sic] relief.

   RESPONSE: County Defendants admit that Lieutenant Artus worked for Milwaukee County

and at the Milwaukee County Jail facility as a lieutenant at all times relevant. County Defendants

assert that the remainder of Plaintiff s allegations state legal conclusions for which no answer is

required.

   8. Defendant Quivon Dillon was an officer at the Milwaukee County Jail and is employed by
      the County. And at all times material herein has acted under color of law and is sued in
      his individual compacity [sic] for damages and his official compacity [sic] for injuctive
      [sic] relief.

   RESPONSE:           County Defendants admit that Officer Dillon worked for Milwaukee

   County and at the Milwaukee County Jail facility as a corrections officer at all times relevant

   to the allegations in this Amended Complaint. County Defendants deny that Officer Dillon is

   currently employed by the County. County Defendants assert that the remainder of Plaintiff s

   allegations state legal conclusions for which no answer is required.

   9. Defendant Jeffrey Erickson was an officer at the Milwaukee County Jail and is employed
      by the County. And at all times material herein has acted under color of law and is sued in
      his individual compacity [sic] for damages and his official compacity [sic] for injuctive
      [sic] relief.

   RESPONSE:           County Defendants admit that Officer Erickson worked for Milwaukee

County and at the Milwaukee County Jail at all times relevant to the Amended Complaint. County

Defendants further admit that Officer Erickson is currently employed by the County. County

Defendants assert that the remainder of Plaintiff s allegations state legal conclusions for which no

answer is required.

   10. Defendant Pedro Ruiz was an officer at the Milwaukee County Jail and is employed by the
       County. And at all times material herein has acted under color of law and is sued in his
       individual compacity [sic] for damages and his official compacity [sic] for injuctive [sic]
       relief.




                                                 3

            Case 2:18-cv-01767-JPS Filed 11/21/19 Page 3 of 17 Document 26
RESPONSE: County Defendants admit that Officer Ruiz worked for Milwaukee County and at

the Milwaukee County Jail as a corrections officer at all times relevant to the Amended Complaint.

County Defendants further admit that Officer Ruiz is currently employed by the County. County

Defendants assert that the remainder of Plaintiff s allegations state legal conclusions for which no

answer is required.

   11. Defendant Brandon Decker was a Nurse Practitioner employed by Milwaukee County
       through contracts with Armor. And at all times material herein has acted under the color
       of law and is sued in his individual compacity [sic] for damages and his official compacity
       [sic] for injuctive [sic] relief.

RESPONSE: Deny.

                                   ALLEGATIONS OF FACT

   12. On August 13, 29, 30, of 2017[,] Plaintiff had unit officer call the Health Care Unit to have
       medical supplies sent to the unit. Plaintiff Seth-Caths [sic] at least 4 times a day and maybe
       more. Plaintiff didn’t receive any pull-ups, catheters, sanitation prep-pads, or lubricating
       Jelly on the above mentioned days. Plaintiff was forced to expose himself to a urinary
       track [sic] infection.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   13. On August 14, 15, 16, of 2017[,] Plaintiff went 4 to 16 hours without being able to relieve
       himself of urine and not stop urine from leaking from penis. Plaintiff had to eat, sleep, and
       wear the same clothing.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same. County Defendants affirmatively state

that Plaintiff was provided with changes of clothes and linen.

   14. On August 16, 2017, Plaintiff asked Second Shift Officer can he take a shower, Plaintiff
       was denied a shower and had to sleep in Soiled Clothing.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same. County Defendants affirmatively state

that Plaintiff was provided with showers and given changes of clothes and linen.


                                                 4

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 4 of 17 Document 26
   15. On August 31, 2017, Plaintiff had first shift Officer call the Health Service Unit to have
       supplies sent up to unit. Plaintiff went several hours without relieving himself. Unit
       Officer on her brake [sic] brought some catheters back to unit 5C.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   16. On August 18, 2017, Plaintiff asked second shift officer could he please take a shower.
       Plaintiff was denied a shower even though Plaintiff had medical restriction for clothing,
       linen, and showers as needed. Plaintiff was then escorted to the Medical Housing Unit for
       threating [sic] to harm himself because of his condition.

RESPONSE: County Defendants object to the allegation of a “Medical Restriction for Clothing,

Linen, and showers.” County Defendants lack information and knowledge sufficient to form a

belief as to the truth of this allegation and therefore deny the same.         County Defendants

affirmatively state that Plaintiff was provided with showers and given changes of clothes and

linens. County Defendants affirmatively state that Plaintiff was moved to the Special Needs Unit

on August 19, 2017 and he was placed on suicide watch.

   17. On September 3, 2017, Plaintiff asked second shift officer (Ruiz) could he take a shower
       Plaintiff was denied a shower but given a change of clothing and linen.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same. County Defendants affirmatively state

that Plaintiff was provided with showers and given changes of clothes and linens.

   18. On September 9, 2017, Plaintiff asked First Shift Officer (Dillon) could he please take a
       shower. Plaintiff was denied a shower and a change of clothing. Plaintiff asked Officer
       (Dillon) to call the Medical Unit to have supplies sent up. Plaintiff never received supplies
       and was forced to reuse catheters exposing himself to a urinary track [sic] infection.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same. County Defendants affirmatively state

that Plaintiff was provided with showers and given changes of clothes and linens.

   19. On September 9, 2017, Plaintiff asked Second Shift Officer (Erickson) could he take a
       shower and have a change of clothing and Linen. Plaintiff was denied a shower but give


                                                 5

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 5 of 17 Document 26
       [sic] clothing. Plaintiff was forced to sleep on urine smelling sheets and blankets. Officer
       Erickson was made aware of restriction for Plaintiff.

RESPONSE: County Defendants object to the allegation of a “Medical Restriction.” County

Defendants admit that Plaintiff was provided with showers and given changes of clothes and

linens. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   20. On September 13, 2017, Plaintiff spoke to Nurse Practioner (Decker) about all of these
       issues in this complaint. (Decker) stated that there is nothing he could do about these issues
       but place a permanent catheter inside my penis and a bag to urine inside.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of these allegations as Nurse Practioner Decker is not an employee of Milwaukee

County and therefore deny the same.

   21. On September 25, 2017, Plaintiff was forced to reuse the same catheters over and over.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   22. On September 26, 2017, Plaintiff was forced to reuse the same catheters over and over, as
       these were the same catheters as the day before.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   23. On August 13, 14, 16, 2017, Plaintiff wrote to Health Services by filling out a Health
       Service Slip Request regarding these issues in this complaint. Nurse Practioner (Decker)
       said that he would have things looked into.

RESPONSE: County Defendants admit that on August 14, 19, 26, 31 and September 25, 26, 29

and October 1, 5, 8, 23, 2017, Plaintiff filled out grievances on medical conditions and treatment.

County defendants affirmatively state that medical conditions and treatment are provided by a

contracted-for health care provider. County Defendants lack information and knowledge sufficient




                                                 6

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 6 of 17 Document 26
to form a belief as to the truth of the remaining allegations as Nurse Practioner Decker is not an

employee of Milwaukee County and therefore deny the same.

   24. On August 15, 2017 and August 18, 2017, Plaintiff filled out a request slip to talk to any
       Lieutenant about all of the issues in this Complaint and Plaintiff received no response or
       change in treatment.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   25. On August 23, 2017, Plaintiff wrote a Lieutenant (Artus) about all of the issues in this
       complaint and plaintiff has yet to receive any change in treatment or a response.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of this allegation and therefore deny the same.

   26. On August 26, 31, 2017, Plaintiff filled out inmate grievance forms for these dates about
       his medical conditions and Plaintiff has yet to receive a response or change in treatment.

RESPONSE: County Defendants admit only that on August 26 and 31, 2017, Plaintiff filled out

grievances on medical conditions and treatment. County defendants deny that Plaintiff has yet to

receive a response. County defendants affirmatively state that these grievances were forwarded to

the contracted-for health care provider and that medical conditions and treatment are provided by

a contracted-for health care provider. County Defendants lack information and knowledge

sufficient to form a belief as to the truth of the remaining allegations and therefore deny the same.

   27. On September 12, 2017, Plaintiff received a written response for Grievance #10745. This
       response says that my medical conditions and treatment is founded but there has been no
       change in treatment.

RESPONSE: County Defendants lack information and knowledge sufficient to form a belief as

to the truth of these allegations and therefore deny the same. County Defendants affirmatively

state that medical conditions and treatment are provided by a contracted-for health care provider.

   28. On September 19, 26, 2017, Plaintiff filled out an inmate grievance form and has yet to
       receive a response or change in treatment.



                                                 7

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 7 of 17 Document 26
RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on September 25,

26, 29, 2017. County Defendants affirmatively state that the grievances they received, were

forwarded to the contracted-for health care provider and that medical conditions and treatment are

provided by a contracted-for health care provider. County Defendants lack information and

knowledge sufficient to form a belief as to the truth of the remaining allegations and therefore

deny the same.

   29. Plaintiff received a notice of grievance on September 28, 2017 that was referred to
       Lieutenant. On September 27, 2017, that was referred to Armor and September 29, 2017
       that was referred to medical. Grievance #11022, #10972, and #11042.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on September 25,

26, 29, 2017 and that, but for the September 29, 2017 grievance (which was about money and not

relevant to this complaint) these grievances were forwarded or referred to the contracted-for health

care provider and that medical conditions and treatment are provided by a contracted-for health

care provider. County Defendants lack information and knowledge sufficient to form a belief as

to the truth of the remaining allegations and therefore deny the same.

   30. On September 27, 2017, Plaintiff filled out a Health Care Request form regarding his
       medical conditions, treatment, and not getting supplies. There was no response or change
       in treatment.

RESPONSE: County defendants admit that Plaintiff filed Inmate Grievances on September 25,

26, 29, 2017 and that, but for the September 29, 2017 grievance (which was about money and not

relevant to this complaint), these grievances were forwarded or referred to the contracted-for health

care provider and that medical conditions and treatment are provided by a contracted-for health

care provider. County Defendants lack information and knowledge sufficient to form a belief as

to the truth of the remaining allegations and therefore deny the same.

   31. On October 1, 2017, Plaintiff filled out an inmate grievance from about all of these issues
       in this complaint and there has been no response to Plaintiffs [sic] Grievances.



                                                 8

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 8 of 17 Document 26
RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   32. On September 27, 2017, Plaintiff [filled out] an inmate grievance form and there has been
       no change in Plaintiffs [sic] treatment.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievance forms on September

25, 26, 29 and October 1, 5, 8, 23, 2017. County Defendants admit that but for the September 29,

2017 grievance (which was about money and not relevant to this complaint), these grievances were

forwarded or referred to the contracted-for health care provider and that medical conditions and

treatment are provided by a contracted-for health care provider.        County Defendants lack

information and knowledge sufficient to form a belief as to the truth of the remaining allegations

and therefore deny the same.

   33. On September 28, 2017, Plaintiff filled out [an] Inmate Grievance Form and ther[e] has
       been no chang[e] in plaintiffs [sic] treatment.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievance forms on September

25, 26, 29 and October 1, 5, 8, 23, 2017. County Defendants admit that but for the September 29,

2017 grievance (which was about money and not relevant to this complaint), these grievances were

forwarded or referred to the contracted-for health care provider and that medical conditions and

treatment are provided by a contracted-for health care provider.        County Defendants lack

information and knowledge sufficient to form a belief as to the truth of the remaining allegations

and therefore deny the same.

   34. On October 2, 2017, Plaintiff received from Grievance #11042. There has been no change
       in treatment. This Grievance was unfounded, but they apoligized [sic] for the
       inconveniences.


                                                9

         Case 2:18-cv-01767-JPS Filed 11/21/19 Page 9 of 17 Document 26
RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   35. On October 3, 2017, Plaintiff filled out a Health Care Request form and asked why Plaintiff
       is only getting (2) catheters instead of (4) or (more)? Plaintiff received no response, and
       continued to use old catheters.

RESPONSE: County defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   36. On October 5, 2017, Plaintiff filled out a Grievance form about not getting at least (4)
       catheters daily. There was no response and Plaintiff reused old catheters.

RESPONSE: County Defendants admit that Plaintiff filed an Inmate Grievance on October 5,

2017. County Defendants affirmatively state that this grievance was forwarded or referred to the

contracted-for health care provider and that medical conditions and treatment are provided by a

contracted-for health care provider. County Defendants lack information and knowledge sufficient

to form a belief as to the truth of the remaining allegations and therefore deny the same.

   37. Plaint [sic] received a notice of receipt for a Grievance, Grievance #11105 which was
       referred to medical on Oct. 6, 2017. There was no response to this Grievance after this.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care




                                                10

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 10 of 17 Document 26
provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   38. On October 8, 2017, Plaintiff filed a Grievance and receive[d] no response or change in
       treatment. Plaintiff suffered through severe pain.

RESPONSE: County Defendants admit that Plaintiff filed an Inmate Grievance on October 8,

2017. County Defendants affirmatively state that this grievance was forwarded or referred to the

contracted-for health care provider and that medical conditions and treatment are provided by a

contracted-for health care provider. County Defendants lack information and knowledge sufficient

to form a belief as to the truth of the remaining allegations and therefore deny the same.

   39. On October 9, 2017, Plaintiff filed a Grievance and received no change in treatment.
       Plaintiff received no response or change in treatment regarding his condition.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   40. On October 9, 2017, Plaintiff filled out a Health Care Request Form. Plaintiff asked why
       are you exposing me to a Urinary Track [sic] Infection (UTI)? Why are you forcing me to
       reuse the same Catheters. There has been no change or response.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   41. Plaintiff received a notice of receipt regarding Grievance #11128. This Grievance was
       referred to medical. There were no other responses to this Grievance.



                                                11

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 11 of 17 Document 26
RESPONSE: County Defendants admit that Plaintiff filed Grievance #11128 on October 8, 2017

and that this grievance was referred to medical. County Defendants affirmatively state that this

grievance was forwarded or referred to the contracted-for health care provider for medical

conditions and treatment and that medical conditions and treatment are provided by a contracted-

for health care provider. County Defendants lack information and knowledge sufficient to form a

belief as to the truth of the remaining allegations and therefore deny the same.

   42. On October 12, 2017, Plaintiff filed a Grievance about suffering through severe pain and
       hurting do [sic] to not having catheters. There has been no response or change in treatment.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   43. On October 15, 2017, Plaintiff filled out a Health Care Request after only receiving (1)
       Catheter. There was no response or change in treatment. Plaintiff was forced to reuse
       same catheter.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   44. Plaintiff received a response from Grievance #10736. The Grievance was unfounded but
       they apoligized [sic] for any inconvenience, but agreed to give me (4) catheters daily. This
       Grievance was dated October 16, 2017.

RESPONSE: County Defendants admit that Plaintiff filed Grievance #10736.                   County

Defendants affirmatively state that this grievance was forwarded or referred to the contracted-for

health care provider and that medical conditions and treatment are provided by a contracted-for
                                                12

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 12 of 17 Document 26
health care provider. County Defendants lack information and knowledge sufficient to form a

belief as to the truth of the remaining allegations and therefore deny the same.

   45. On October 17, 2017, Plaintiff filled out a Health Care request because catheters aren’t
       being sent to unit. There was no response or change in treatment. Plaintiff reused old
       catheters.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   46. On October 19, 2017, Plaintiff filled out Health Care request about not getting catheters.
       There was no response and Plaintiff reused old catheters.

RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

   47. On October 23, 2017, Plaintiff filed out grievance form about the issues in this complaint
       and there has been a partial response to plaintiffs [sic] treatment.

RESPONSE: County Defendants admit that Plaintiff filed an Inmate Grievance on October 23,

2017. County Defendants affirmatively state that this grievance was forwarded or referred to the

contracted-for health care provider and that medical conditions and treatment are provided by a

contracted-for health care provider. County Defendants lack information and knowledge sufficient

to form a belief as to the truth of the remaining allegations and therefore deny the same.

   48. On October 24, 2017, Plaintiff filled out a Health Care request form about not getting
       supplies. There was no response and partial treatment.



                                                13

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 13 of 17 Document 26
RESPONSE: County Defendants admit that Plaintiff filed Inmate Grievances on October 1, 5, 8,

23, 2017 and that these grievances were forwarded or referred to the contracted-for health care

provider and that medical conditions and treatment are provided by a contracted-for health care

provider. County Defendants lack information and knowledge sufficient to form a belief as to the

truth of the remaining allegations and therefore deny the same.

                                     CLAIMS OF RELIEF

   49. 8th amendmant [sic] constitutional cause of action for conditions of confinement,

       deliberate indifference to my serious medical need and pain and suffering.

RESPONSE: County Defendants assert that Plaintiff s allegations state a legal conclusion for

which no answer is required.

                                     RELIEF REQUESTED

   50. Wherefore, Plaintiff respectfully request [sic] and prays for the following:

       A. Declaratory Judgment: stating defendants actions violated Plaintiffs 8th amendmant

           [sic] rights of the United States Constitution.

       B. Compensatory Damages: 100,000 thousand against each defendant jointly and to

           severely punish defendants for the callous disreguard [sic] of Plaintiffs 8th Amendmant

           [sic] rights of the United States Constitution.

       C. Punitive Damages: 50,000 thousand against each defendant jointly and to severely

           punish defendants for the callous disregaurd [sic] of plaintiffs 8th amendmant [sic]

           rights of the Untied States Constitution.

       D. Injuctive [sic] Relief: stating defendant must pay for all medical bills.

       E. Court cost and fee’s [sic].

       F. Any other relief that the Court deems just and proper.

RESPONSE: County Defendants deny that Plaintiff is entitled to any such relief requested.


                                                 14

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 14 of 17 Document 26
                                   AFFIRMATIVE DEFENSES
          Defendants Steven Artus, Quivon Dillon, Jeffrey Erickson, and Pedro Ruiz assert the

following Affirmative Defenses:

          a)     The Amended Complaint, in whole or in part, fails to state a claim upon which relief

may be granted;

          b)     Plaintiff requests a remedy that would not be not available by virtue of this

individual lawsuit;

          c)     Punitive damages are not available against a municipality in a 42 U.S.C. § 1983

action;

          d)     These answering Defendants are entitled to absolute immunity;

          e)     These answering Defendants are entitled to qualified immunity;

          f)     These answering Defendants at all times relevant acted in good faith and were not

motivated by malice or intent to harm;

          g)     All actions of these answering Defendants were for a legitimate penological

purpose;

          h)     As to any state law claim, Plaintiff may have failed to comply with the provisions

of Wis. Stat. § 893.80;

          i)     Plaintiff may have failed to exhaust his administrative remedies as it relates to the

actions of these answering defendants;

          j)     Plaintiff’s injuries or damages, if any, were not caused by a governmental policy or

practice of these answering Defendants;

          k)     Any claims for monetary damages in this case are limited under the provisions of

42 U.S.C. § 1997(e);

          l)     Plaintiff may have failed to mitigate any damages;


                                                  15

           Case 2:18-cv-01767-JPS Filed 11/21/19 Page 15 of 17 Document 26
       m)     Any injuries and damages sustained by the Plaintiff, were caused in whole or in

part by the acts or omissions of the Plaintiff and/or someone other than these answering

Defendants;

       n)     Any injuries or damages sustained by the Plaintiff are the result of an intervening

and/or superseding cause such that Plaintiff does not have a right to recovery against these

answering Defendants;

       o)     Plaintiff was not subjected to a strong likelihood of serious harm;

       p)     Plaintiff was not harmed;

       q)     Defendants reserve the right to amend this answer to assert additional affirmative

defenses, the factual basis of which may be revealed as discovery proceeds.

       WHEREFORE, Defendants Steven Artus, Quivon Dillon, Jeffrey Erickson, and Pedro Ruiz

respectfully request judgment as follows:

       A. For dismissal of the Plaintiff’s Amended Complaint upon its merits;

       B. For the costs and disbursements of this action;

       C. For reasonable actual attorney's fees pursuant to 42 U.S.C. § 1988; and

       D. For such other relief as this court deems just and equitable.

                     THE DEFENDANTS DEMAND TRIAL TO A JURY.

       Dated at Milwaukee, Wisconsin this 21st day of November, 2019.


                                             MARGARET C. DAUN
                                             Milwaukee County Corporation Counsel

                                     By:     s/ Anne Berleman Kearney
                                             ANNE BERLEMAN KEARNEY
                                             Deputy Corporation Counsel
                                             State Bar No. 1031085
                                             Attorney for Defendants Steven Artus, Quivon
                                             Dillon, Jeffrey Erickson, and Pedro Ruiz



                                               16

        Case 2:18-cv-01767-JPS Filed 11/21/19 Page 16 of 17 Document 26
P.O. Mailing Address:
Milwaukee County Office of Corporation Counsel
901 North Ninth Street, Room 303
Milwaukee, WI 53233
Telephone:    (414) 278-4432
Facsimile:    (414) 223-1249
Email: anne.kearney@milwaukeecountywi.gov




                                           17

       Case 2:18-cv-01767-JPS Filed 11/21/19 Page 17 of 17 Document 26
